Title: James Madison to Dolley Payne Madison, 17 July 1827
From: Madison, James
To: Madison, Dolley Payne Todd


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        I recd yesterday morning, your welcome letter of Saturday evening. I hope you recd. in due time my two last,
                            the latter of which will have dissipated any doubts as to the degree of my indisposition. As I hoped, my health has
                            continued to strengthen. I joined the Board yesterday, and am well enough today for the ride home if the business were
                            over. But this is not the case and I fear a detention till friday. I shall as you may be sure not lose a moment, after I
                            am liberated, from hastening to you. Genl. Dade is here & I have made with him the best arrangement the case
                            admitted for neutralizing what passed on the 4th. of July. on Dr T’s letter we will communicate as soon as I get home. It
                            will be well to impress on P. the inexpediency of waiting for the recovery of a doubtful debt, at a certain expence that
                            must soon exceed it in amount if recovered. Paul tells me he saw John Carter from whom he learned that Mrs Stephenson
                            would not make the promised visit to us for a week or two. This may be occasioned by the visit of Mr. S. to Washington.
                            Mrs Dungleson, the Docr. tells me had at one time a trip over the mountain in view, but will be kept at home by a cause
                            well understood by married Ladies. I understand that the movement intended by Mr. Bonnycastle’s family may be retarded if
                            not prevented by an attack on the health of Miss <Tate>, who has called on Dr. D. Mr. Key may perhaps be with us on Saturday on his way to N.Y where he embarks with his family for England. Being in a hurry to
                            join my Colleagues, I add only that I am ever yours most devotedly.
                        [printer’s fist] Let no mail be forwarded to me after this arrives
                        
                            
                                J. M
                            
                        
                    